Title: To James Madison from William Woods, 6 February 1810
From: Woods, William
To: Madison, James


Washington Feby. 6th. 1810
William Woods Grocer of Baltimore having some time since had the pleasure of Presenting a cheese made in the place where the Noted Mammoth cheese was made to that great and good Man Thos. Jefferson Esqr. late president of the U. S. and also the honour of his Acceptance thereof
Now presents his best respects to James Maddison President of the United States of America and begs he will please accept of a Cheese Made in the above Neighbourhood as a toke[n] of respect he wishes to Shew him as the Cheif Magistrate of A Great Free and Independant Nation who as an Individual Anticipates by hope that you will fully discharge the all Important duties of your Office so that you may always have the Devine approbation as well as of all good Men and the more so at this Momentous Crisis.
